


Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 4

TO

SECURED REVOLVING CREDIT AGREEMENT

 

Dated as of May 7, 2004

 

THIS AMENDMENT NO. 4 (this “Amendment”) to the SECURED REVOLVING CREDIT
AGREEMENT among MONSTER WORLDWIDE, INC., a Delaware corporation (“Monster
Worldwide”), TMP WORLDWIDE LIMITED (“TMPWL”), an indirect wholly owned
subsidiary of Monster Worldwide organized under the laws of the United Kingdom,
BARTLETT SCOTT EDGAR LIMITED (“BSEL”, together with TMPWL, the “UK Borrowers”),
an indirect wholly owned subsidiary of Monster Worldwide organized under the
laws of the United Kingdom, the other “Subsidiary Borrowers” party from time to
time thereto (each a “Borrower,” collectively the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), FLEET NATIONAL BANK, as sole lead arranger and as
administrative agent (in such capacity, the “Administrative Agent”), THE ROYAL
BANK OF SCOTLAND PLC, as syndication agent, and LASALLE BANK NATIONAL
ASSOCIATION, as documentation agent.

 

PRELIMINARY STATEMENT:

 


THE BORROWERS, THE LENDERS AND THE AGENTS HAVE ENTERED INTO A SECURED REVOLVING
CREDIT AGREEMENT DATED AS OF APRIL 7, 2003 (AS AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “CREDIT AGREEMENT”).  CAPITALIZED
TERMS NOT OTHERWISE DEFINED IN THIS AMENDMENT HAVE THE SAME MEANINGS AS
SPECIFIED IN THE CREDIT AGREEMENT.  THE PARTIES HERETO AGREE AS FOLLOWS:


 

SECTION 1.                                AMENDMENTS TO CREDIT AGREEMENT

 

1.1                                 Amendment to Section 8.1(a).  Section 8.1(a)
of the Credit Agreement is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 


(A)                                  RATIO OF CONSOLIDATED TOTAL DEBT TO
CONSOLIDATED EBITDA. PERMIT THE RATIO OF CONSOLIDATED TOTAL DEBT TO CONSOLIDATED
EBITDA FOR THE TWELVE MONTH PERIOD ENDING ON THE LAST DAY OF THE MOST RECENT
FISCAL QUARTER OF MONSTER WORLDWIDE TO EXCEED 2.00 TO 1.00 AT ANY TIME; PROVIDED
THAT FOR THE PURPOSES OF THIS SECTION 8.1(A), CONSOLIDATED EBITDA FOR THE TWELVE
MONTH PERIOD ENDING ON THE LAST DAY OF THE FISCAL QUARTERS OF MONSTER WORLDWIDE
ENDED ON JUNE 30, 2003, SEPTEMBER 30, 2003 AND DECEMBER 31, 2003 SHALL BE
CALCULATED AS FOLLOWS:  (I) FOR THE FISCAL QUARTER ENDING ON JUNE 30, 2003,
CONSOLIDATED EBITDA SHALL BE EQUAL TO FOUR TIMES CONSOLIDATED EBITDA FOR THE
THREE MONTH PERIOD ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER, (II) FOR THE
FISCAL QUARTER ENDING ON SEPTEMBER 30, 2003, CONSOLIDATED EBITDA SHALL BE EQUAL
TO TWO TIMES CONSOLIDATED EBITDA FOR THE SIX MONTH PERIOD ENDING ON THE LAST DAY
OF SUCH FISCAL QUARTER AND (III) FOR THE FISCAL QUARTER ENDING ON DECEMBER 31,
2003, CONSOLIDATED EBITDA SHALL BE EQUAL TO 1.3333 TIMES CONSOLIDATED EBITDA FOR
THE NINE MONTH PERIOD

 

--------------------------------------------------------------------------------


 


ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER, AND PROVIDED FURTHER THAT, THE
HISTORIC EBITDA FOR THE PERIOD OF CALCULATION FOR ANY PERSON ACQUIRED BY THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES THAT CONSTITUTES A PERMITTED ACQUISITION
SHALL BE INCLUDED IN THE DEFINITION OF CONSOLIDATED EBITDA FOR PURPOSES OF THIS
SECTION 8.1(A).


 

1.2                                 Amendment to Section 8.1(b).  Section 8.1(b)
of the Credit Agreement is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio at the
end of any fiscal quarter of Monster Worldwide, commencing with the fiscal
quarter ending on March 31, 2004, to be less than 2.00 to 1.00 for the
twelve-month period ending on the last day of such fiscal quarter.

 

1.3                                 Amendment to Section 8.2(j).  Section 8.2(j)
of the Credit Agreement is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 

(j) Indebtedness constituting part of consideration of a Permitted Acquisition,
provided that such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Required Lenders and no Default or
Event of Default would result from the incurrance of such Indebtedness; provided
however, the following shall not be required to be subordinated to the
Obligations: (i) the proposed earnouts in connection with the proposed Permitted
Acquisition of Project Dell substantially as described in Exhibit A attached to
this Amendment No. 4 to the Credit Agreement, (ii) the earnouts in connection
with the Permitted Acquisition of QuickHire, Inc. (including the related
acquisition of InterNet Technologies, Inc.), more particularly described in
Exhibit B attached to this Amendment No. 4 to the Credit Agreement, (iii) the
deferred cash consideration to be paid by Monster Worldwide in connection with
the proposed Permitted Acquisition of Webneuron Services Limited (which conducts
business under the name JobsAhead), substantially as described in Exhibit C
attached to this Amendment No. 4 to the Credit Agreement, and (iv) the deferred
cash consideration to be paid by Monster Worldwide in connection with the
Permitted Acquisition of Military Advantage, Inc. more particularly described in
Exhibit D attached to this Amendment No. 4 to the Credit Agreement.

 

1.4                                 Amendment to Section 8.8(h).  Section 8.8(h)
of the Credit Agreement is hereby amended by deleting such Section in its
entirety and substituting the following therefor:

 

(h) subject to Section 8.8(j), Investments consisting of acquisitions of Capital
Stock or assets pursuant to a Permitted Acquisition, provided that, the
aggregate amount of cash consideration (including any debt that is assumed by
the Borrowers in a Permitted Acquisition that is due and payable immediately
upon the consummation of such Permitted Acquisition, less any cash acquired in
such transaction) paid for all such acquisitions shall not exceed (i) during the
fiscal year ending on December 31, 2003, $50,000,000, (ii) during the fiscal
year ending on December 31, 2004, $130,000,000 and (iii) during the fiscal year
ending on

 

2

--------------------------------------------------------------------------------


 

December 31, 2005 and for each subsequent fiscal year thereafter (A) $50,000,000
for such fiscal year or (B) $75,000,000 for such fiscal year if the Borrowers
have a Pro-Forma Net Cash Balance of no less than $75,000,000 immediately after
giving effect to such an acquisition, plus, in the case of (A) and (B), 75% of
the amount of net cash proceeds generated by Monster Worldwide from the issuance
and sale of its common stock to the public (“Cash Proceeds Basket”); provided
that to the extent that the cash consideration paid for Investments permitted in
this Section 8.8(h), does not fully utilize the Cash Proceeds Basket in any
fiscal year, such unutilized portion of the Cash Proceeds Basket may be carried
forward and utilized in any succeeding fiscal year;

 

SECTION 2.                                CONDITIONS TO EFFECTIVENESS

 


2.1                                 RESOLUTIONS; EXECUTION AND DELIVERY.  THIS
AMENDMENT SHALL BECOME EFFECTIVE (THE “AMENDMENT EFFECTIVE DATE”) AS OF THE DATE
FIRST ABOVE WRITTEN WHEN, AND ONLY WHEN, THE ADMINISTRATIVE AGENT HAS RECEIVED
(I) EVIDENCE THAT ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN IN
CONNECTION WITH THIS AMENDMENT SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT AND ITS RESPECTIVE COUNSEL AND SUCH
COUNSEL SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES
OF SUCH DOCUMENTS AS SUCH THE ADMINISTRATIVE AGENT MAY REQUEST., (II)
COUNTERPARTS OF THIS AMENDMENT EXECUTED BY EACH BORROWER, EACH LOAN PARTY, EACH
ISSUING LENDER AND THE REQUIRED LENDERS, AND (III) EACH LENDER THAT EXECUTES AND
DELIVERS THIS AMENDMENT SHALL HAVE RECEIVED A FEE EQUAL TO 0.05% OF SUCH
LENDER’S COMMITMENT (“THE AMENDMENT FEE”), ON OR BEFORE THE AMENDMENT EFFECTIVE
DATE.


 

SECTION 3.                                REPRESENTATIONS AND WARRANTIES OF THE
LOAN PARTIES

 

Each Loan Party represents and warrants as follows:

 

3.1                                 Representations and Warranties in Credit
Agreement.  Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents are true and correct in all material respects
on and as of the date of this Amendment and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

3.2                                 Corporate Power and Authority.  Each Loan
Party is duly authorized and empowered to enter into, execute, deliver and
perform this Amendment.  The execution, delivery and performance of this
Amendment has been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of the shareholders of such
Loan Party or any consent or the authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person
(except as specifically contemplated by the Loan Documents); (ii) contravene any
Loan Parties’ charter, articles or certificate of incorporation or by-laws;
(iii) violate, or cause such Loan Party to be in default under, any provision of
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award in effect having applicability to such Loan Party; (iv)
result in a breach of or constitute a default under any indenture or loan or
credit agreement, or any other agreement, lease or instrument to which such Loan
Party is a party or by which it or its Properties may be bound or affected that
could reasonably be expected to have a Material Adverse Effect; or (v) result
in, or require, the creation or imposition of any Lien upon or with respect to
any of the Properties now

 

3

--------------------------------------------------------------------------------


 

owned or hereafter acquired by such Loan Party (except as specifically
contemplated by the Loan Documents).

 

3.3                                 Legally Enforceable Agreement.  This
Amendment is a legal, valid and binding obligation of each Loan Party
enforceable against it in accordance with its respective terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing.

 

3.4                                 No Liens on Foreign Subsidiary Capital
Stock.  Except as disclosed on Schedule 5.12(a), there are no Liens,
encumbrances or claims by any Person in any of the Capital Stock of any Foreign
Subsidiary, except in favor of the Administrative Agent.

 

SECTION 4.                                COVENANTS

 

4.1                                 Payment on Demand of Fees, Costs and
Expenses.                    Each Borrower covenants to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the Amendment Fee and the reasonable
fees, expenses and other charges of counsel for the Administrative Agent) in
accordance with the terms of Section 11.5 of the Credit Agreement.

 

SECTION 5.                                REFERENCE TO AND EFFECT TO THE CREDIT
AGREEMENT

 

5.1                                 References.                                 
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

 

5.2                                 Full Force and
Effect.                               The Credit Agreement, as specifically
amended by this Amendment, is and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

 

5.3                                 No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the Agents
under the Credit Agreement, nor constitute a waiver of any provision of the
Credit Agreement.

 

SECTION 6.                                MISCELLANEOUS

 

6.1                                 Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but

 

4

--------------------------------------------------------------------------------


 

one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

 


6.2                                 GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


 


SECTION 7.                                REAFFIRMATION


 


7.1                                 SUBSIDIARY GUARANTOR REAFFIRMATIONS.  EACH
SUBSIDIARY GUARANTOR PARTY HERETO HEREBY CONSENTS TO THIS AMENDMENT AND
ACKNOWLEDGES AND REAFFIRMS ALL OF ITS OBLIGATIONS AND UNDERTAKINGS UNDER THE
GUARANTEE AND COLLATERAL AGREEMENT TO WHICH IT IS A PARTY.


 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

MONSTER WORLDWIDE, INC., as Borrower

 

 

 

 

By: 

  /s/ David Trapani

 

 

Name:

David Trapani

 

 

Title:

Treasurer

 

 

 

 

TMP WORLDWIDE LIMITED, as Borrower
and UK Borrower

 

 

 

By:

  /s/ Andrew Wilkinson

 

 

Name: 

Andrew Wilkinson

 

 

Title:

Chief Executive U.K.

 

 

 

 

BARTLETT SCOTT EDGAR LIMITED, as
Borrower and UK Borrower

 

 

 

 

By:

  /s/ David Stewart Moffatt

 

 

Name: 

David Stewart Moffatt

 

 

Title:

Director

 

 

[Signature Page to Amendment No.4]

 

--------------------------------------------------------------------------------


 

 

AGREED AND ACCEPTED BY:

 

 

 

 

 

CAREERBAY.COM LLC

 

 

 

 

 

By:

  /s/ Andrew J. McKelvey

 

 

Name:  Andrew J. McKelvey

 

 

Title:  Chairman and CEO of Monster
Worldwide, Inc., Managing Member

 

 

 

 

 

FINAID PAGE, LLC

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: President, FastWeb, Inc., Managing
Member

 

 

[Signature Page to Amendment No.4]

 

--------------------------------------------------------------------------------


 

 

FASTWEB, LLC.

 

FINAID PAGE, INC.

 

FLIPDOG INC.

 

GENERAL DIRECTORY ADVERTISING
SERVICES, INC.

 

TMP ADVERTISING CORP.

 

HUNT MARKETING, INC.

 

IN2, INC.

 

INTERFACE INSURANCE AGENCY, INC.

 

INTERFACE REALTY, INC.

 

INTERNET TECHNOLOGIES, INC.

 

M.S.I. - MARKET SUPPORT
INTERNATIONAL, INC.

 

MILITARY ADVANTAGE, INC.

 

MONSTER (CALIFORNIA), INC.

 

MONSTER, INC.

 

MONSTER GOVERNMENT SOLUTIONS,
LLC.

 

MONSTER WORLDWIDE TECHNOLOGIES,
LLC.

 

MONSTER.COM INC.

 

MONSTERMOVING.COM, INC.

 

MONSTERTRAK CORPORATION

 

OCC.COM INC.

 

O’CONNOR AGENCY

 

PROVIDENCE DIRECTORY SOLUTIONS,
INC.

 

QUICKHIRE, LLC.

 

TELEPHONE DIRECTORY ADVERTISING,
INC.

 

TMP DIRECTIONAL MARKETING INC.

 

TMP FOX ACQUISITION CORP.

 

TMP WORLDWIDE INC.

 

TMP.COM INC.

 

US MOTIVATION, INC.

 

USMOTIVATION PROMOTIONAL
SERVICES, INC.

 

 

 

By:

  /s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: President

 

 

[Signature Page to Amendment No.4]

 

--------------------------------------------------------------------------------


 

 

TMP ADVERTISING SERVICES, L.P.

 

 

 

 

 

 

 

By:

  /s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: President, TMP Advertising
Corporation, General Partner

 

 

 

 

 

 

 

TMP INTERACTIVE OF NY, LLC

 

 

 

 

 

 

 

By:

  /s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: Chairman and CEO of Monster
Worldwide, Inc., Managing Member

 

 

[Signature Page to Amendment No.4]

 

--------------------------------------------------------------------------------


 

BY THEIR SIGNATURE BELOW, EACH PARTY HEREBY AGREES TO THE TERMS OF THIS LETTER:

 

FLEET NATIONAL BANK, as Administrative Agent and as a Lender

 

 

 

By:

  /s/ Thomas J. Levy

 

 

Name:  Thomas J. Levy

 

 

Title:  Senior Vice President

 

 

 

 

THE ROYAL BANK OF SCOTLAND plc, as Syndication Agent and as a Lender

 

 

 

By:

  /s/ Julian Daxin

 

 

Name:

Julian Daxin

 

 

Title:

Senior Vice President

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent and as a Lender

 

 

 

By:

  /s/ Anthony M. Buehler

 

 

Name:  Anthony M. Buehler

 

 

Title: Vice President

 

 

 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

By:

  /s/ Vincent Muldoon

 

 

Name:  Vincent Muldoon

 

 

Title: Relationship Director

 

 

 

 

FIFTH THIRD BANK, as Lender

 

 

 

 

By:

  /s/ John Chapman

 

 

Name:

John Chapman

 

 

Title:

Assistant Vice President

 

 

 

[Signature Page to Amendment No.4]

 

--------------------------------------------------------------------------------
